MEMORANDUM OPINION
                                        No. 04-12-00027-CV

                               Ann HOLLISTER and Kevin Hollister,
                                         Appellants

                                                   v.

                                         Gerald H. JACOBS,
                                              Appellee

                      From the County Court at Law No. 3, Bexar County, Texas
                                      Trial Court No. 370449
                           Honorable David J. Rodriguez, Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Steven C. Hilbig, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: July 5, 2012

DISMISSED

           Appellants filed a motion to dismiss this appeal and requested costs be assessed against

the party incurring them. We grant the motion in part and dismiss the appeal. See TEX. R. APP. P.

42.1(a)(1). Because the motion does not disclose an agreement of the parties regarding the

assessment of costs, we order all costs assessed against appellants. See TEX. R. APP. P. 42.1(d)

(absent agreement of the parties, costs are taxed against appellant).

                                                        PER CURIAM